Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-10, 12-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doerk et al., US PGPub 2016/0092137, in view of Week et al., US PGPub 2014/0115258.
With respect to claim 1, Doerk teaches computer-implemented method comprising: 
identifying, by a computing device, content in a first bucket in a first cache, in pars. 30-31, the one or more objects to be deduplicated comprise the first bucket in a first cache;
determining that a first portion of the content in the first bucket is a duplicate, wherein a second portion of the content in the first bucket is unique, in pars. 31-33, where an input block that matches a block of data stored in storage data 12 comprises the first portion of the content in the first bucket of the claim, and an input block that does not find a match comprises the second portion of the content of the claim;
hardening the first portion and the second portion of the content to a second cache, in par. 34, where the data is stored to storage data 112, which may be considered the second cache.
deduplicating, during the hardening, the first portion of the content in the first bucket from the first cache, in par. 35, where the block that matches is deduplicated; and
storing, during the hardening, the second portion of the content in a second bucket in a second cache, in par. 34, where the block that isn’t matched is stored.
Doerk fails to teach that the first cache is a first cache level of a multi-level cache system, that the second cache is a second level of a multi-level cache system. Week teaches hardening and deduplicating in a multi-level cache system including a first cache level and a second cache level, in pars. 17-19. Week further teaches:
wherein a capacity of the second cache level is larger than a capacity of the first cache level, in par. 18, which discloses that the level 1 cache comprises DRAM and the level 2 cache comprises flash memory based solid state disks.  Week discloses in par. 3 that DRAM cache is a fraction of a size of other storage media in a data storage system (such as SSDs and HHDs).
It would have been obvious to one of ordinary skill in the art, having the teachings of Doerk and Week before him before the earliest effective filing date of the claimed invention, to modify the deduplication method of Doerk with the deduplication method of Week, in order to have a multi-level cache, which optimizes performance while reducing monetary cost, as taught by Week in par. 18. 
With respect to claim 2, Doerk teaches the computer-implemented method of claim 1 wherein the first cache is in-memory, in par. 55, memory 606. Week teaches that the first cache is a cache level of a multi-level cache system, in pars. 17-19.
With respect to claim 3, Doerk teaches the computer-implemented method of claim 1 wherein the second cache is in persistent storage, in par. 55, persistent storage 608. Week teaches that the second cache is a cache level of a multi-level cache system, in pars. 17-19.
With respect to claim 5, Doerk teaches the computer-implemented method of claim 1 wherein deduplicating the first portion of the content in the first bucket from the first cache level is based upon, at least in part, a threshold workload, in par. 35 and 38, where the number of pointers threshold comprises the threshold workload of the claim. 
With respect to claim 6, Doerk teaches the computer-implemented method of claim 1 wherein deduplicating the first portion of the content in the first bucket from the first cache level includes identifying the first portion of the content in a log of potential deduplication candidates, in par. 34, where the list of one or more identifiers of blocks of data of storage data comprises the log of the claim. 
With respect to claim 7, Doerk teaches the computer-implemented method of claim 6 wherein deduplicating the first portion of the content in the first bucket from the first cache level further includes scanning the log of potential deduplication candidates to identify the first portion of the content in the first bucket as the duplicate, in par. 35, which describes finding the duplicate as a result of matching the input block identifier with an identifier in the list of identifiers. 
Claims 8-10 and 12- 14 comprise a computer program product for performing the method of claims 1-3 and 5-7, and are rejected using similar logic.
Claims 15-16 and 18-20 comprises a computer system including one or more processors and one or more memories configured to perform operations for performing the method of claims 1-2 and 5-7 and are rejected using similar logic. 

Response to Arguments
Applicant's arguments filed 8/23/2022 have been fully considered but they are not persuasive. Applicant’s arguments on pages 6-10 are directed towards the cited references Doerk and Week failing to teach “wherein a capacity of the second cache level is larger than a capacity of the first cache level,” as now claimed in the independent claims.  Applicant states on page 9 that Week is silent regarding the capacity of the first cache level and the second cache level of the multi-cache system.  The examiner disagrees.  Par. 18 of Week discloses that the level 1 cache comprises DRAM and the level 2 cache comprises flash memory based solid state disks.  It is well known in the art, both that level 1 caches are typically smaller than level 2 caches, and that DRAM capacity in a computing system is less than the capacity of SSDs. In fact, Week discloses in par. 3 that DRAM cache is a fraction of a size of other storage media in a data storage system (such as SSDs and HHDs).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A DARE whose telephone number is (571)272-4069. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN DARE/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136